COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 Fernando Nonoa/J.C. Viramontes,               §               No. 08-14-00294-CV
 Individually, and J.C. Viramontes, Inc.,
 d/b/a International Garment Processors,       §                 Appeal from the

                      Appellant’s,             §            County Court at Law No. 6

 v.                                            §             of El Paso County, Texas

 J.C. Viramontes, Individually, and J.C.       §                 (TC# 2001-2295)
 Viramontes, Inc., d/b/a International
 Garment Processors/Fernando Novoa,            §

                       Appellee’s.
                                            ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until April 8, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Lynn Coyle, the Appellant’s attorney, prepare the

Appellant’s brief and forward the same to this Court on or before April 8, 2015.

       IT IS SO ORDERED this 5th day of March, 2015.


                                                    PER CURIAM

Before McClure, C.J., Rodriguez, and Hughes, JJ.